Citation Nr: 1759655	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 19, 1981 to July 27, 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

These matters were last before the Board in December 2016, at which time the Board reopened the matter of entitlement to service connection for a left ankle disability.  Furthermore, the Board remanded both matters for additional development.  As discussed below, the Board finds that another remand is required.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to service connection for his left ankle and acquired psychiatric disabilities.  

In December 2016, the Board remanded both of these matters for further development, to include VA examinations.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was afforded a VA mental disorders examination in January 2017.  A diagnosis of continuous paranoid type schizophrenia was noted.  Furthermore, it was noted the Veteran "reported a long history of significant hallucinations and delusions which cause a severe impairment in functioning."  The Veteran reported that he began hearing voices while in the military and that when he returned home people told him that he "wasn't the same."  The Veteran stated that the military "messed [his] mind up yelling at [him].  They made [him] ashamed in front of all those people."  The examiner opined that the veteran's schizophrenia was less likely than not incurred in or caused by the Veteran's service and stated that schizophrenia is not associated with being caused by a particular event or stressor, but is more associated with genetic, physiological, and environmental factors such as season of birth.  The examiner opined that the Veteran's schizophrenia clearly and unmistakably existed prior to service and stated that "[w]hile [the Veteran] reported his time in the military as stressful, there is no evidence to support that his symptoms were clearly and unmistakably aggravated beyond natural progression by any in-service injury, event, or illness."  Here the examiner did not discuss the Veteran's report of in service auditory hallucinations beyond acknowledging the Veteran's statement, nor did they provide a rationale for either opinion rendered beyond conclusory statements.  As such, the Board finds that this examination is inadequate.

The Veteran was afforded a VA ankle conditions examination in January 2017.  A diagnosis of residual scar and pain due to repair of torn left ankle ligament was noted.  The Veteran reported injuring his left ankle on an obstacle course in 1981 while on active duty in which he tore a ligament and required surgery.  The examiner opined that the Veteran's left ankle disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that the Veteran reported injuring his left ankle on an obstacle course in 1981 while on active duty in which he tore a ligament and required surgery.  It was noted that there is no recent radiologic evaluation of the Veteran's ankles.  The examiner stated that there is no objective finding in the claims file to support aggravation of the left ankle condition beyond its natural progression during service.

The Board notes that, despite the examiner's noting only a residual scar and pain as the current diagnoses, a January 2009 private treatment record from Dr. G. notes that "[r]ange of motion in the joints seems to be preserved."  Additionally, Dr. G. noted that a (January 2009) x-ray of the left ankle revealed "[a] solid BB shot lateral to the cuboid" and "minute arthritic change of the dorsal aspect of the talonavicular joint."  The Board further notes that the January 2017 VA examiner noted that, upon examination, range of movement of the left ankle was abnormal and further noted that no imaging studies have been performed and did not indicate whether degenerative or traumatic arthritis had been documented.  Here, the January 2017 examiner does not appear to have completely reviewed the Veteran's claims file, and as such, the examination is inadequate.

The Board finds that the January 2017 VA examiners did not fully comply with the Board's December 2016 remand and have not provided thorough opinions. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate medical providers to determine the nature and etiology of the Veteran's left ankle disability and acquired psychiatric disability.

a.  For the Veteran's left ankle disability:

The examiner must review the Veteran's
claims file and elicit a full history from the Veteran regarding his left ankle disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to the following:

Is it clear and unmistakable (i.e. undebatable) that any left ankle disability diagnosed pre-existed active service?  In that regard, the examiner is invited to consider the lay evidence and service treatment records detailing an in-service surgery to remove a foreign body from the left ankle, the August 1999 VA examination report finding no current left ankle disability, the Veteran's lay reports that a medical provider indicated that current left ankle problems were due to his in-service surgery, and a January 2009 private treatment record with concurrent x-ray report from Dr. G. discussing the Veteran's left ankle.  Please state upon what facts and medial principles the opinion is based.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left ankle disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

b.  For the Veteran's acquired psychiatric disability:

The examiner must review the Veteran's
claims file and elicit a full history from the Veteran regarding his acquired psychiatric disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to the following:

Is it clear and unmistakable (i.e. undebatable) that any acquired psychiatric disability diagnosed pre-existed active service?  In that regard, the examiner is invited to consider the Veteran's reports of mental health problems prior to entering service, as well as his lay statement that he first started hearing voices while in the service.  Please state upon what facts and medial principles the opinion is based.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that an acquired psychiatric disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

If the Veteran's acquired psychiatric disability is found not to have preexisted service, please state an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


